1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The substitute specification filed May 14, 2021 has been entered.
	The requirement to provide an incorporation-by-reference to the Sequence Listing (see the Office action mailed March 16, 2021, section 3, second paragraph) is withdrawn in view of MPEP 2422.03, second paragraph (Rev. 10.2019, June 2020).  The Sequence Listing filed in this national stage application meets all of the requirements set forth in the cited paragraph. 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	At page 1, lines 6-7, of the substitute specification filed May 14, 2021, the phrase “; the contents of which are incorporated herein by reference” has been deleted.
Authorization for this examiner’s amendment was given in an interview with Attorney Jianjie Hu on May 26, 2021.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        

 
JRussel
May 26, 2021